oe

. wh
Z
. a
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page 1 of [ foe

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA .

United States of America _ JUDGMENT IN A CRIMINAL CASE
vy. (For Offenses Committed On or After November 1, 1987}

Guilebaldo Rosas-Romero Case Number: 3:19-mj-24628

 

Michael Anthony. Hernandez...
Defendant's Attorney ; sy

  

REGISTRATION NO. 92164298 co a se

 

 

 

 

 

 

 

 

THE DEFENDANT: : | | of BEC E
J pleaded guilty to count(s) 1 of Complaint snearmeremeststmencemremal
wie Groetmil? aR
C] was found guilty to count(s) SOUTHERN DistRICT OF CALIFORNIS |
after a plea of not guilty, Len meee
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense . Count Number(s)
81325 ILLEGAL ENTRY (Misdemeanor) . 1
[i The defendant has been found not guilty on count(s)
[1 Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be.

imprisoned for a term of:
. “f

A TIME SERVED C] ___ days

 

& Assessment: $10 WAIVED Fine: WAIVED

I Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.

[i Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

- United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, December 17, 2019.

 

   

 

eo} Date of Imposition of Sentence
caf \ le ;
Received Me .
DUS HONORABLE BARRY M. KURREN

UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy - | 3:19-mj-24628

 

 
